Citation Nr: 1438396	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a cervical spine/neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a gastrointestinal disability.

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from October 2004 to January 2006.  He also had a period of active duty for training from July 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2012.  Subsequent to that hearing, in July 2012, he submitted additional evidence, and waived agency of original jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for cervical spine/neck disability, bilateral knee disabilities, erectile dysfunction and gastrointestinal condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 

FINDINGS OF FACT

1.  The Veteran served in combat in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Tinnitus was incurred during service.

3.  The Veteran does not have a hearing loss disability for VA purposes.

4.  The most probative evidence indicates the Veteran's current hemorrhoids were not shown in service, and are not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. § 3.303 (2013).

2.  The requirements for establishing service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The requirements for establishing service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by letter dated in March 2008. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), private treatment records, VA treatment records, lay statements, and hearing testimony.  

Although a VA examination regarding the Veteran's hemorrhoids was provided, a nexus opinion was not obtained.  However, as will be discussed more fully below, there is no competent and credible evidence of a claimed event, injury, or disease during service upon which service connection can be established.  Thus, VA etiological opinions are not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

The Veteran was afforded a hearing before a VLJ in June 2012, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on these claims at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such as sensorineural hearing loss, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is in receipt of service connection for traumatic brain injury (TBI), headaches, and PTSD due to exposure to multiple mortar and rocket attacks while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.  He is in receipt of the Combat Action Badge, among other decorations.

Tinnitus 

The Board has considered the medical and lay evidence of record.  During his hearing, the Veteran testified as to the noise and explosions he was subject to, and testified that he began experiencing tinnitus during service which has not abated.  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds the Veteran has credibly and competently testified as to the onset and continuation of this tinnitus.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is granted.  38 U.S.C.A. §§ 1154(b), 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  

Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  The evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R.  § 3.385. 

As pertinent here, an in-service audiogram dated in May 1991 showed pure tone thresholds of 30 decibels for the right ear and 35 decibels for the left ear, at 500 4000 Hertz which constitute hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The Veteran's STRs also include multiple audiograms before and after May 1991 which did not demonstrate decibel loss constituting hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  

In March 2008, the Veteran requested service connection for hearing loss based on in-service noise exposure.  

A March 2008 VA audiology treatment note stated that an audiogram was within normal limits except for moderate hearing loss at 8000 Hertz.  Speech discrimination scores were noted to be very good.  

The Veteran underwent a VA examination in May 2008.  Examination findings showed speech discrimination scores of 96 percent in the right ear and 94 percent in the left ear.  In the right ear, pure tone thresholds were 0, 5, 10, 5, and 10 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At those same frequencies, left ear puretone thresholds were 0, 10, 10, 0, and 5 decibels, respectively. 

These findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as all of the puretone thresholds are under 26 decibels and the speech discrimination scores were not less than 94 percent.  In addition, the May 2008 VA audiologist stated that the examination was within normal limits.  Accordingly, the Veteran's hearing level does not meet the criteria for establishing bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  There is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time during the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in the absence of evidence of a current hearing loss disability which meets the criteria of 38 C.F.R.    § 3.385, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms he experiences, there is no indication that he has specialized training in diagnosing audiological disorders or determining their severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing hearing loss requires specific audiological testing by a medical professional.  Thus, the Veteran's opinion as to whether he currently suffers from a hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the May 2008 VA audiological examination to be significantly more probative than lay contentions as to the current presence of hearing loss disability. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hemorrhoids 

The Veteran contends that he is entitled to service connection for hemorrhoids because the very first flare up of this condition was during his initial deployment to Iraq during his last period of active duty (October 2004 to January 2006).  

The Veteran's STRs are negative for any findings, complaints or treatment of hemorrhoids. 

In a report of medical history dated in May 2004, the Veteran denied hemorrhoids.  A private treatment record dated in September 2004 diagnosed hemorrhoids.  

In a post deployment health assessment dated in October 2005, the Veteran stated that he did not suffer from any in-service injury or illness for which he did not seek medical care.  

An April 2008 VA treatment note indicated that the Veteran's hemorrhoids were not currently bothersome.  A VA compensation examination in May 2008 diagnosed the Veteran with hemorrhoids.  

Upon review of the record, the Board notes that the Veteran was not diagnosed with hemorrhoids during service and the condition is not a disorders listed as a chronic diseases for purposes of establishing service connection under a theory of continuity of symptomatology.  See Walker, supra.  

The Board notes that there is no medical evidence of record linking the Veteran's current hemorrhoids to his active service, and the evidence he submitted to support his contentions indicate that he was diagnosed with hemorrhoids in September  2004, prior to entering active service in October 2004.  Indeed, the Veteran acknowledged that he thought the treatment had been after he had received orders to deploy but was mistaken.

Although the Veteran is competent to state the symptoms he experienced in service, there is no indication that he has specialized training in addressing the etiology of his current hemorrhoids.  See Jandreau, supra.  In this regard, as hemorrhoids is not a chronic condition listed under 38 C.F.R. § 3.309(a), competent evidence linking the current hemorrhoids to service is required.  Further, the evidence reflects the Veteran suffered from hemorrhoids prior to his deployment to Iraq, but sought no treatment for such during service.  Following service, in 2008, his reported hemorrhoids were not currently bothersome.  

In order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Thus, regardless of whether the Veteran had hemorrhoids prior to service, in the absence of a link between the current hemorrhoids and active service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In summary, there is no competent and credible evidence showing hemorrhoids arose during service, and no competent evidence even suggesting the current condition is related to service.  Accordingly, service connection for hemorrhoids is denied. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.

Service connection for hemorrhoids is denied.


REMAND

The Veteran claims that, during one of the in-service mortar and rocket attacks on April 16, 2005, the building he was in collapsed and a very large fellow serviceman landed on top of him, causing his cervical spine, neck, and bilateral knee conditions.  He stated that he did not seek treatment for the conditions in service.  If a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of in-service incurrence satisfactory lay or other evidence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the Board finds that a VA examination and opinion are necessary.  

Regarding the claim for service connection for a gastrointestinal disorder, the Board notes that the evidence of record reflects that the Veteran has been variously diagnosed with a number of gastrointestinal disabilities, including peptic ulcer disease, gastroesophageal reflux disease (GERD), and mild gastritis.  The Veteran contends that he is entitled to service connection for a gastrointestinal disability because the very first flare up of these conditions were during his initial deployment to Iraq during his last period of active duty (October 2004 to January 2006).  

The Veteran's STRs note that, in March 1991, two hours after breakfast, he became nauseated, vomited, sweated heavily, had stomach and bowel pain, and several bowel movements.  He was given intravenous fluids.  No diagnosis was rendered.  In a report of medical history dated in May 2004, the Veteran denied frequent indigestion, stomach disease, or intestinal disease.  In a post deployment health assessment dated in October 2005, the Veteran denied diarrhea, frequent indigestion, or vomiting.  He stated that he did not suffer from any in-service injury or illness for which he did not seek medical care.  In a post-service post deployment health reassessment dated in May 2006, the Veteran stated that he did not currently suffer from diarrhea, frequent indigestion, or vomiting.  

An April 2008 VA treatment note indicated that the Veteran was taking medication to treat GERD.  A VA compensation examination in May 2008 diagnosed the Veteran with peptic ulcer disease, GERD, and mild gastritis, by history.  

As the Veteran was seen for gastrointestinal complaint in service in 1991 and has a current disability, the Board finds that a VA examination with opinion is necessary.

The Veteran also seeks service connection for erectile dysfunction (ED) as secondary to his service-connected posttraumatic stress disorder (PTSD) because his anxiety, or the medication he must take for the psychiatric condition, either causes or exacerbated his ED.  See 38 C.F.R. § 3.310.  The May 2008 VA genitourinary examiner stated that anxiety and anatomical scar tissue from prior vasectomy and double hernia surgeries are most likely causing impediment to blood flow.  Therefore, an examination with opinion is needed.  

The Veteran must be provided with proper VCAA notice regarding the evidence needed to substantiate a claim based on secondary service connection.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice concerning the Veteran's claim for service connection for erectile dysfunction on a secondary basis.   

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his knees, cervical spine/neck and gastrointestinal disabilities.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.   In addition, obtain relevant VA treatment records dating since January 2012.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed to the extent possible, schedule the Veteran for a VA orthopedic examination.  The examiner should review the record and provide an opinion regarding the current nature of any cervical spine, neck, or knee disabilities found to be present and whether such are possibly related to service.  

Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current disorder of the cervical spine, neck, or either knee that arose during service or is otherwise related to service, to include his report, which is accepted as true, that a very large fellow serviceman landed on top of him during a mortar attack.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.

4.  Schedule the Veteran for a VA genitourinary examination to determine the nature of his claimed erectile dysfunction and to obtain an opinion.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50% probability or greater) that the diagnosed ED was caused by his service-connected PTSD (to include anxiety symptoms) or the medication he must take for PTSD?  Please explain why or why not. 

b.  If not caused by PTSD or the medication he takes for it, is it at least as likely as not that the diagnosed ED is permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the service-connected PTSD (to include anxiety symptoms) or the medication he takes for it? Please explain why or why not.  

c.  If the examiner finds that the Veteran's ED is permanently worsened beyond normal progression (aggravated) by PTSD or the medication he take for PTSD, the examiner should attempt to quantify the level of permanent worsening attributable to the service connected PTSD or medication therefore, beyond the baseline level of disability. 

In rendering the opinions, the VA examiner should comment on the May 2008 VA genitourinary examiner's statement that anxiety and anatomical scar tissue from prior vasectomy and double hernia surgeries are most likely causing impediment to blood flow.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature of his claimed gastrointestinal disability and to obtain an opinion as to whether such is related to service.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current gastrointestinal disability, to include GERD, peptic ulcer disease, and/or gastritis, that arose during service or is otherwise related to service, to include the symptomatology treated in March 1991 of nausea, vomiting, sweating heavily, stomach and bowel pain, and several bowel movements two hours after eating.  The examiner should explain the reasoning for the conclusions reached.

6.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


